Civil action for breach of warranty in the sale of food for human consumption.
Upon denial of liability and issues joined, the jury answered the issue of warranty in favor of the defendant.
From judgment on the verdict, the plaintiff appeals, assigning errors.
This is the same case that was here at the Fall Term, 1940, on plaintiff's appeal from a judgment of nonsuit, reported in 218 N.C. 157,10 S.E.2d 668. *Page 862 
In the present trial, which was limited to issues arising on plaintiff's allegations of breach of warranty, there seems to be no substantial departure from the rules of procedure, as plaintiff alleges. The verdict and judgment will be upheld.
No error.